In the

United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 07-2550

JOCELYN I. B OLANTE,
                                                        Petitioner,
                                v.

M ICHAEL B. M UKASEY, Attorney General
of the United States,
                                                       Respondent.
                        ____________
              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                          No. A95-719-764
                        ____________

   A RGUED F EBRUARY 11, 2008—D ECIDED A UGUST 27, 2008
                        ____________



 Before B AUER, K ANNE and W ILLIAMS, Circuit Judges.
  B AUER, Circuit Judge. Petitioner Jocelyn I. Bolante, a
native and citizen of the Philippines who was detained
while attempting to enter the United States without a
valid visa, sought asylum and withholding of removal.
The Immigration Judge (“IJ”) denied him relief, and the
Board of Immigration Appeals (“BIA”) affirmed. He now
appeals that determination. Because we find that Bolante
2                                               No. 07-2550

has not demonstrated a well-founded fear of persecution
upon returning to the Philippines, we affirm the decision
of the IJ as supplemented by the BIA.
  In 2001, Bolante was appointed to serve as Undersecre-
tary for the Philippines Department of Agriculture by the
current president of the Philippines, Gloria Macapagal-
Arroyo. Bolante remained in that position until 2004, when
he resigned to take a position on the Board of Directors of
Rotary International. Following his resignation, the
Senate of the Philippines formed a committee to
investigate charges of corruption within the Department
of Agriculture. This Committee alleged that President
Arroyo diverted funds from the Department to fund her
reelection committee and investigated claims that Bolante
took direction from Arroyo to divert the funds; the Com-
mittee eventually issued a report on the corruption scan-
dal, dubbed by the media the “Fertilizer Scam.” The report
found that Bolante was the main architect of a diversion
of funds and recommended that he face criminal charges.
The Committee further recommended that other mem-
bers of President Arroyo’s government, including Felix
Montes, the Assistant Secretary of Agriculture, be crimi-
nally charged.
  During the Senate Committee’s investigation, Bolante
was subpoenaed to testify. After receiving the subpoena,
Bolante left the Philippines for a series of Rotary Interna-
tional meetings. He has since refused to testify before
the Senate Committee, and the Senate has issued a war-
rant for his arrest. Media reports have indicated that
several members of the Senate have set a bounty for
Bolante’s capture at 200,000 Philippine pesos.
No. 07-2550                                                3

  Bolante was admitted to the United States as a non-
immigrant visitor on January 2, 2006, and remained in the
country until June 2006, when he left for further meetings
in other countries. He attempted to return to the United
States on July 7, 2006. Unbeknownst to Bolante, the United
States Embassy in Manilla had revoked his visa. He was
denied entry into the United States and detained by
authorities for non-possession of a valid visa. Bolante
has remained in custody pending our review.
  On September 27, 2006, Bolante filed an application for
asylum and withholding of removal with the Immigra-
tion Court. At the hearing on the merits of his claim
before the IJ, four witnesses, including Bolante, testified.
  Bolante testified that the entire investigation into the
Fertilizer Scam amounts to nothing more than vindictive
political gamesmanship. According to Bolante, the party
in opposition to President Arroyo has engaged in an all-
out campaign to overthrow the Arroyo government.
After two attempts to impeach President Arroyo, the
opposition party switched tactics and turned to frivolous
investigations of lesser targets, such as Bolante, with close
affiliations to the President but without testimonial
immunity given to cabinet members. Bolante has consis-
tently denied any wrongdoing in the Fertilizer Scam, and
has challenged the validity of both the Senate Committee’s
investigation and the warrant for his arrest in the Philip-
pine courts.
  Bolante’s son, Owen, flew from the Philippines to testify
at the hearing. He stated that he and his family have
received numerous threats, including a threatening text
4                                              No. 07-2550

message. One such warning involved a threat of kidnap-
ping. He further stated that he and his family have seen
suspicious cars near their home. Bolante’s son could not
state who threatened him or elaborate on how the threats
related to his father.
   Montes, the Assistant Secretary of Agriculture men-
tioned in the Senate Committee’s report, testified before
the IJ that President Arroyo’s enemies are using Bolante
as a tool to get to the President. He also testified that
Bolante’s life would be in certain danger if he returned to
the Philippines, but could not give specific details about
the threat, and used equivocal words such as “might,”
“could,” and “may” to describe the harmful consequences
of Bolante’s return. For his own part, Montes has testified
before the Senate Committee on the Fertilizer Scam, even
though he had immunity from doing so. He has since
kept his position in the Department of Agriculture and
has not been arrested or harmed.
  Finally, Adolph Estrada, a retired Major General with the
Philippine Air Force, testified about the nature of the
danger facing Bolante upon his return. Though Estrada
insisted that Bolante would be harmed, he, like Montes,
could not give any specifics on the nature, source, or
motivation of the threat facing Bolante.
  On February 9, 2007, the Immigration Judge (“IJ”)
denied Bolante’s application for asylum. The IJ found
that, though Bolante was credible, he failed to meet his
burden of past persecution or well-founded fear of future
persecution. The judge noted that the vague threats and
opaque predictions of harm were insufficient to establish
No. 07-2550                                                5

Bolante’s claim. The judge further found that the Senate
Committee, by issuing the subpoena and warrant, sought
to investigate and eventually prosecute Bolante for a
violation of the Philippine law, and not persecute him
on account of political opinion or membership in a partic-
ular social group. In addition, the IJ held that because
Bolante failed to meet the lower burden of proof of
asylum, he could not meet the higher standard for with-
holding of removal. On June 25, 2007, the Board of Immi-
gration Appeals (“BIA”) affirmed the IJ’s decision and
issued its own decision and order. This timely appeal
followed.
  Bolante argues that we should reverse because he has
met the standards for both asylum and withholding of
removal. He argues that he has a well-founded fear of
persecution upon returning to the Philippines, and that
the central reasons for the persecution were on account
of his political opinion and membership in a particular
social group.
  Where, as here, the BIA adopts the IJ’s decision while
supplementing the decision with its own reasoning, the IJ’s
decision, as supplemented by the BIA’s decision, becomes
the basis for review. See Aung v. Gonzales, 495 F.3d 742, 745
(7th Cir. 2007). We review the denials of asylum and
withholding of removal under the substantial evidence
standard. Id. Under this deferential standard, we uphold
the decision so long as it is “supported by reasonable,
substantial, and probative evidence on the record consid-
ered as a whole.” Oryakhil v. Mukasey, 528 F.3d 993, 998 (7th
Cir. 2008) (quoting Chatta v. Mukasey, 523 F.3d 748, 751 (7th
6                                                 No. 07-2550

Cir. 2008)). We will overturn the decision to deny relief
“only if the record compels a contrary result.” Id. (quoting
Mema v. Gonzales, 474 F.3d 412, 416 (7th Cir. 2007)).
  Bolante has the burden of establishing eligibility for
asylum. Firmansjah v. Gonzales, 424 F.3d 598, 601 (7th Cir.
2005). Bolante may prove that he is a refugee, and there-
fore eligible for asylum, by showing that he is unable or
unwilling to return to the Philippines because of a
well-founded fear of persecution on account of his race,
religion, nationality, membership of a particular social
group, or political opinion. Tadesse v. Gonzales, 492 F.3d 905,
908 (7th Cir. 2007) (citing 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1)(A)).
  “Persecution” means more than harassment, and may
include such actions as “detention, arrest, interrogation,
prosecution, imprisonment, illegal searches, confiscation of
property, surveillance, beatings, or torture.” Gomes v.
Gonzales, 473 F.3d 746, 753 (7th Cir. 2007) (citing Toptchev v.
INS, 295 F.3d 714, 720 (7th Cir. 2002)). We have also
defined “persecution” as behavior that threatens “death,
imprisonment, or the infliction of substantial harm or
suffering.” Boci v. Gonzales, 473 F.3d 762, 766 (7th Cir. 2007)
(citing Sharif v. INS, 87 F.3d 932, 935 (7th Cir. 1996)).
  Unless a petitioner establishes past persecution—and
Bolante has abandoned on appeal his claim that he was
persecuted in the past—a petitioner must show that the
fear of future persecution is subjectively genuine and
objectively reasonable. Ahmed v. Gonzales, 467 F.3d 669, 674
(7th Cir. 2006). The “subjective” component rests primarily
on the applicant’s testimony and the credibility of that
No. 07-2550                                                    7

testimony. Capric v. Ashcroft, 355 F.3d 1075, 1085 (7th Cir.
2004). The IJ found Bolante’s testimony to be credible,
which satisfied the subjective element. We will not
disturb this finding. The “objective” component may be
established “either through the production of specific
documentary evidence or by credible and persuasive
testimony.” Gjerazi v. Gonzanles, 435 F.3d 800, 808 (7th Cir.
2006) (citation and internal quotation omitted). An
asylum applicant must “present specific, detailed facts
showing a good reason to fear that he or she will be
singled out for persecution.” Ahmed v. Ashcroft, 348 F.3d
611, 618 (7th Cir. 2003) (emphasis in original) (quoting
Sayaxing v. INS, 179 F.3d 515, 520 (7th Cir. 1999)).
  We agree with the IJ’s decision that Bolante’s fear of
persecution is objectively unreasonable. Bolante has not
produced enough specifics or details about the fear of
persecution that he faces in the Philippines to carry his
burden. The threats to Bolante’s son and family do not
identify the source of the threat and do not indicate that
they are motivated by any animus towards Bolante. The
testimony of Montes and Estrada that Bolante would be
in danger upon return also fails for lack of specificity,
particularity, or substantiality. Bolante points to the bounty
as support for his fear, but the details of the bounty, and
the use of bounties in the Philippines in general, lack any
real clarity. Even if the bounty still exists, it does not
show any threat of long-term harm to Bolante; the sole
purpose of the bounty is to secure Bolante’s testimony
before the Senate Committee.
 It is by no means a stretch to suggest that the core of
Bolante’s fear is, in fact, a fear of prosecution for his alleged
8                                                 No. 07-2550

role in a corruption scandal. Though prosecution can
become persecution, courts uniformly recognize that a
foreign state’s prosecution of its citizens for violating its
own laws does not automatically equate with persecution.
See, e.g., Guchshenkov v. Ashcroft, 366 F.3d 554, 559 (7th Cir.
2004); Shardar v. Ashcroft, 382 F.3d 318, 323 (3d Cir. 2004);
Bandari v. I.N.S., 227 F.3d 1160, 1168-69 (9th Cir. 2000). We
have held that “prosecution for activities that would be
illegal under our own laws is not grounds for asylum.”
Guchshenkov, 366 F.3d at 559. Similarly, being suspected
of a crime does not necessarily render an asylum
applicant eligible for asylum. See Djouma v. Gonzales, 429
F.3d 685, 688 (7th Cir. 2005).
  The difficulty lies in how to fashion the nature of the
potential prosecution against Bolante—that is, whether
the prosecution of the Senate Committee would be of a
political nature or legitimately related to graft or corrup-
tion. Bolante may be correct that he is but a pawn in the
opposition party’s efforts to oust President Arroyo. But if
he concurrently acted to further a scheme to defraud the
Philippine public trust and divert funds to a political
campaign—activity that would certainly be illegal under
our own laws—then facing prosecution for his acts
would not be grounds for asylum.
  A more fundamental problem for Bolante is that he
does not presently face prosecution. No charges have
been filed against him, and although the Senate Com-
mittee has recommended charges against Bolante, they
have also recommended charges against Montes, who has
yet to face prosecution. Other members of President
No. 07-2550                                                9

Arroyo’s government, including Montes, have testified
before the Senate Committee on the Fertilizer Scam and
have not been physically harmed or unjustly prosecuted.
  In short, the record does not establish that any harm
will come to Bolante on his return; it is not even certain
that he will face arrest or have to testify before the
Senate Committee, given that Bolante has contested the
validity of both.1
  Because we find that Bolante cannot meet his burden of
proof on his asylum claim, his withholding of removal
claim must fail a fortiori. Soumare v. Mukasey, 525 F.3d 547,
552-53 (7th Cir. 2008).
  Accordingly, we D ENY the petition for review and
A FFIRM the judgment of the IJ as supplemented by the BIA.




1
  Because we find that Bolante has not demonstrated a well-
founded fear of persecution, we need not address whether the
persecution was on account of a political opinion or social
group.


                           8-27-08